     Case 3:10-cv-01607-MWB Document 225 Filed 09/15/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ABDEL FATTAH,                                   No. 3:10-CV-01607

            Plaintiff,                          (Judge Brann)

      v.

JEFF RACKOVAN, et al.,

           Defendants.

                                  ORDER

     AND NOW, this 15th day of September 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendant’s Motion to Dismiss Notice of Appeal, Doc. 216, is

           DENIED.

     2.    Plaintiff’s Motion to Amend/Correct Notice of Appeal, Doc. 219, is

           DENIED.



                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
